DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “R is R is” should be amended to read “R is” to avoid duplication.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, there is no antecedent basis for “epoxidized vegetable oil”.  The examiner suspects that this claim depends from claim 7 and not claim 5.
Regarding claim 9, the carboxylic acids listed in claim 9 only fall under the “terpenoid carboxylic acids” and not the “aromatic carboxylic acids”.  For clarity, the examiner suggests amending “carboxylic acid” to read “terpenoid carboxylic acid”.
Regarding claim 10, there is no antecedent basis for “carboxylic acid”.  The examiner suspects that this claim depends from claim 7 and not claim 5.
Regarding claim 10, the carboxylic acids listed in claim 10 only fall under the “aromatic carboxylic acids” and not the “terpenoid carboxylic acids”.  For clarity, the examiner suggests amending “carboxylic acid” to read “aromatic carboxylic acid”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al (US 2007/0100061) with evidence provided by Li et al, Modified soybean-oil extended SBR compounds and vulcanizates filled with carbon black, Polymer 60 (2016) 144-156.
Regarding claim 1 and 3-6, a note on claim interpretation:  given the limitation “m is the number of R groups” and that m is not explicitly given limits in the claim, the examiner interprets m to include 0 and therefore, no R groups are mandatorily present.  
Hattori teaches a vulcanizable rubber composition comprising a vegetable oil derivative such as soybean oil (Examples and Tables).  As evidenced by Li, soybean oil has the recited structure (Scheme 1) with R1, R2 and R3 being oleic, linoleic, linolenic, palmitic and stearic acids (Introduction).
Regarding claim 12, Hattori teaches a pneumatic tire comprising the vulcanizable rubber composition of claim 1.  
Regarding claim 13, Hattori teaches a manufactured item such as a tire tread ([0053]) comprising the vulcanizable rubber composition of claim 1.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 11 and 14 are allowed.  The above prior art fails to teach a vulcanizable rubber composition comprising the reaction product of an epoxidized vegetable oil and a carboxylic acid selected from the group consisting of terpenoid carboxylic acids and aromatic carboxylic acids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764